Robinson, J.
— I. The evidence shows that Creighton had acted as a loan-agent for a number of years. It was his custom to receive applications for loans from borrowers, and forward them to the firm of Smith & Tennant, at Westfield, N. Y., by whdm persons were found to furnish the money necessary to make the loans. Darius E. Kent was one of the persons so found, and he furnished money for a large number of loans made during a period of time which commenced in the year 1879, and extended into 1885. Much evidence has been offered to show that Creighton acted as the agent of Kent in making these loans. A considerable pdrtion of this is incompetent; but, if all of it is considered, it fails to show that Creighton was the agent of any one but the borrower and Smith & Tennant in making most of the loans for which Kent furnished the money. If plaintiff *604succeeds in this case, it must be because Creighton was in fact authorized to receive the payment made to him, or because of the subsequent act of Kent. It appears that Kent treated Creighton as his agent for some purposes. He requested his services in regard to the payment of taxes, the renewal of policies of insurance, the extension of loans, and the payment of money. Some of these letters were such as the lender of money might write to the agent of the borrower, and did not necessarily bind the writer as a principal. But others were of a nature which excluded the idea that they were written to the agent of any one but Kent. This is especially true of some which related to the foreclosure of mortgages. They show that Kent left it to Creighton to decide when it was necessary or proper to foreclose. The deposition of Kent shows that Creighton acted as his attorney in foreclosing and collecting the mortgages which were foreclosed in Iowa before Creighton left,— seven in all. Kent states that in most, if not all, of these cases, the papers were in his possession when the actions were commenced, and that'they were afterwards sent to Creighton. It appears that the two cases in question were commenced without the knowledge of Kent; that Creighton wrote for the notes and mortgages in April, 1885, but without stating that he had received payment thereon; and that they were forwarded to him by Kent, or at his request, on the twenty-second day of that month. They were received by Creighton on the tw'enty-fifth day of April, and were turned over to plaintiff, as already stated. In addition to the evidence already noticed, a witness testified that Kent told him that Creighton was doing his business in Des Moines, and made his collections. The evidence satifies us that Creighton was duly authorized by Kent to act for him in his foreclosure proceedings in Iowa, and to collect money in such cases. It is said that Creighton was not authorized to receive payment for the notes in question, for the reason that at the time he received it he had not been authorized to collect the notes nor to foreclose the mortgages. The answer to this is that the matter of commencing *605actions to enforce the collection of Kent’s paper seems to have been left to Creighton’s decision, and his action in this case was ratified by sending the papers to him with knowledge that proceedings to foreclose them had been commenced and were then pending. But itis said that the papers were sent to be foreclosed, and for no other purpose. Conceding that they were sent for that purpose, in the absence of instructions to the contrary, Creighton would have authority to collect them, and to receive from any one who had the right to pay, any money which was due on them. If Kent had refused to send the papers when requested, the claim of appellants would be better founded; but when they were sent they gave to Creighton the authority to do just what he had done, and his turning over the papers was a completion of the transaction with plaintiff. Creighton having had authority to commence the suit, and having afterwards received the papers, the defect in his apparent right to receive ' the payment when it was made, caused by the absence of the papers, was cured, and plaintiff was justified in treating the matter as fully closed, so far as it related to Kent. The transaction was not a sale and purchase of the claims of Kent, but was in the nature of an equitable assignment. Plaintiff, as a junior lien-holder, had a right to pay the amount due to Kent, and by virtue of that payment was entitled to be subrogated to his rights. Code, sec. 3323 ; Harbach v. Colvin, 73 Iowa, 638 ; 1 Jones, Mort. sec. 874 ; 2 Pom. Eq. Jur. sec. 798; 3 Pom. Eq. Jur. sec. 1211.
II. The other questions raised by appellants are similar to those determined in Harbach v. Colvin, supra. In our opinion, the decree of the circuit court is correct.
Affikmed.